Citation Nr: 0201473	
Decision Date: 02/13/02    Archive Date: 02/20/02

DOCKET NO.  00-21 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and J. H. 


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 decision by the Manila, the 
Republic of the Philippines, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in May 2000, a statement of the 
case was issued in June 2000, and a substantive appeal was 
received in October 2000.  A personal hearing was conducted 
at the RO in February 2001.


FINDING OF FACT

The U. S. Army Reserve Personnel Center has certified that 
the appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.


CONCLUSION OF LAW

The criteria of "veteran" for the purposes of entitlement 
to VA benefits have not been met.  38 U.S.C.A. §§ 101, 107, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.1, 3.2, 3.8, 
3.9, 3.203 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In January 2000, the appellant filed a claim for VA benefits 
and submitted a copy of a certification from the Armed Forces 
of the Philippines dated in May 1995.  The certification 
reflects that the appellant served as a guerrilla in "A" 
Co., 1st Bn. Mt. Sierra Regt. from January 1943 to February 
1946.

In April 2000, the U. S. Army Reserve Personnel Center 
certified that the appellant had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the Unites States Armed Forces.  
In an April 2000 letter to the appellant, the RO informed him 
of the denial of his claim on the basis that his name did not 
appear on the roster of recognized guerrillas.  The present 
appeal ensued.  

At his February 2001 RO hearing, the appellant testified that 
he had been hospitalized at the Philippine Veterans Hospital 
for a mild stroke.  He also testified as to his complete 
name.  The appellant stated that he was one of many 
guerrillas who, as part of a group with the 11th Airborne, 
entered Los Banos and freed Americans, children, and nuns.  
J. H., a comrade of the veteran, testified that he belonged 
to the same guerrilla outfit as the appellant, but was with a 
different company.  He testified that according to their 
commanding officer, they were a recognized guerrilla outfit 
and were processed in Mataas na Kahoy.  He also testified 
that they received deferential, not back pay.  The appellant 
further testified that he belonged to two units, Mt. Sierra 
and PQOG.  He stated that his other military service record 
was destroyed during a typhoon.  

The RO subsequently contacted the U. S. Army Reserve 
Personnel Center on two more occasions and reported the 
appellant's full name, date of birth, and place of birth.  On 
each occasion, the RO requested a determination as to whether 
that information warranted any change in the prior negative 
certification dated in April 2000.  The U. S. Army Reserve 
Personnel Center again responded that the appellant had no 
service in the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.  

Analysis

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  The term "veteran of any war" means any veteran 
who served in the active military, naval or air service 
during a period of war.  38 C.F.R. § 3.1(e).  Service as a 
Philippine Scout is included for pension, compensation, 
dependency and indemnity compensation and burial allowances, 
except for those inducted between October 6, 1945 and June 
30, 1947, inclusive, which are included for compensation 
benefits, but not for pension benefits.  Service in the 
Commonwealth Army of the Philippines from and after the dates 
and hours when called into service of the Armed Forces of the 
United States by orders issued from time to time by the 
General Officer, U.S. Army, pursuant to the Military Order of 
the President of the United States dated July 26, 1941, is 
included for compensation benefits, but not for pension 
benefits.  Service department certified recognized guerrilla 
service, and unrecognized guerrilla service under a 
recognized commissioned officer (only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946) is included for compensation benefits, but not 
pension or burial benefits.  38 U.S.C.A. § 107; 38 C.F.R. 
§ 3.8 (c) and (d).  Active service will be the period 
certified by the service department.  38 C.F.R. § 3.9 (a) and 
(d).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) has held that the Secretary 
has lawfully promulgated regulations making service 
department findings "binding on the VA for purposes of 
establishing service in the U.S. Armed Forces."  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  

The United States Department of the Army has certified that 
the appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  The Board 
notes that the appellant has not submitted any personal 
information different from that submitted by the RO to the 
United States Department of the Army for verification.  The 
Board is bound by the service department finding, and thus 
finds that the appellant did not have recognized service so 
as to confer eligibility for VA benefits.  Since the law 
pertaining to eligibility for the claimed benefits is 
dispositive of this issue, the appellant's claim of 
entitlement to VA benefits must be denied because of the 
absence of legal merit or entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).

Finally, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations and implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The appellant has been notified of the applicable laws and 
regulations which set forth the criteria for basic 
eligibility for VA benefits.  The discussions in the RO's 
April 2000 letter, statement of the case, and supplemental 
statement of the case have informed the appellant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  The Board therefore finds that the 
notice requirements of the new law have been met.  Moreover, 
the RO has based its determination on three separate negative 
certifications from the service department to ensure that the 
correct identifying information was used.  As such, the duty 
to assist the appellant with the claim has been satisfied. 

Furthermore, under the circumstances of this case, where the 
law and not the evidence is dispositive, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  As previously discussed, the 
appellant is not eligible for the benefits sought because of 
the lack of "veteran" status.  Thus, because this claim 
lacks legal merit, the Board finds no prejudice to the 
appellant by proceeding with appellate review.


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597a that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

